Citation Nr: 1456339	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  11-03 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for an eye condition.

2. Entitlement to service connection for an acquired psychiatric condition, claimed as nerves.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel




INTRODUCTION

The Veteran served on active duty from January 1976 to December 1985, however,
he was dishonorably discharged from his term of enlistment dating from October
31, 1981 to December 20, 1985.

These matters come before the Board of Veterans Appeals (Board) from an April
2010 rating decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in Columbia South Carolina, which denied the benefits sought on appeal.  These issues, along with the issues of service connection for a left hallux valgus deformity, and degenerative joint disease of the right foot, were the subject of a March 2014 Board remand.  The Veteran was granted service connection for left hallux valgus, and bilateral degenerative joint disease of the feet by a September 2014 RO decision.  Thus, these issues are no longer before the Board, and the remaining issues in appellate status are as noted above.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND below.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against a finding that an eye condition was incurred during active service or is causally or etiologically related to any disease injury or incident during service.


CONCLUSION OF LAW

An eye condition was not incurred in or aggravated by service.  38 U.S.C.A
§§ 1131, 5107 (West 2002), 38 C F R §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board previously remanded this claim in March 2014 for further development, specifically for a comprehensive examinations.  This examination was conducted in May 2014, and the claim for service connection for an eye disability was readjudicated in a September 2014 SSOC.  Thus, there is compliance with the Board's remand instructions, as to those claims being finally decided in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in October 2009 and March 2014, as well as the prior March 2014 Board remand, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1)  (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Continuously during the course of this appeal, the Veteran has been represented by an experienced Veterans Service Organization and attorney who have submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded numerous VA examinations, discussed in detail below.  These examinations were complete and including examination of the Veteran as well as review of the Veteran's medical history.  They also contain sufficient findings for the Board to render a decision in this appeal.  In short, the Board finds the examination report and subsequent addendums to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings which are being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).

Legal Criteria

The Veteran and his representative essentially contend that the Veteran has current eye disabilities as a result of his military service.  For the reasons stated below, the Board will deny this claim, as the preponderance of the evidence of record is against a finding that the Veteran's current eye problems are related to his period of honorable service.

At the outset, the Board notes that in September 1984, the Veteran was convicted by a general court martial of violating Articles 92 (for possession of a dangerous weapon) and 134 (for possession, distribution and use of marijuana).  He was sentenced to confinement at hard labor for 20 months and given a dishonorable discharge.  His sentence was affirmed by the United States Army Court of Military
Review in February 1985.  He was discharged in December 1985.  In December
1986 and April 1994 administrative decisions, the RO determined that the Veteran's dishonorable discharge is a statutory bar to him receiving VA payments based on his period of active service dating from October 31, 1981, to December 20, 1985, the period of enlistment in which the Veteran was dishonorably discharged.

As such, service connection may not be awarded for any disability arising as a result of the Veteran's period of service from October 31, 1981, to December 20, 1985.  However, his active service dating from January 21, 1976 to October 30, 1981, was honorable service on which the Veteran may establish entitlement to VA benefits.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131, 38 C F R § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3 303(d).

Direct service connection may not be granted without evidence of a current disability, in service incurrence or aggravation of a disease or injury, and a nexus between the claimed in service disease or injury and the present disease or injury. 38 USCA § 1112, 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) affd, 78 F.3d. 604 (Fed Cir 1996).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (1) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (11) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported by evidence of continuity of symptomatology.  However the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C F R § 3 303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C F R § 3.309(a) Walker v Shznsela 708 F.3d. 1331 (Fed Cir 2013). Inasmuch as the Veteran is not claiming entitlement to service connection for a disease recognized as chronic under 38 CFR § 3.309(a) the provisions of 38
C F R § 3 303(b) pertaining to continuity of symptomatology are inapplicable

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Analysis

Considering all evidence of record, the Board finds that the preponderance of the evidence of record is against a grant of service connection for an eye disability, as the preponderance of the medical evidence of record indicates that the Veteran's eye disabilities are not related to the Veteran's honorable service.

Reviewing the relevant evidence of record, a January 1976 report of service treatment noted that the Veteran had been hit in the eye with a blunt object, causing pain and swelling.  The Veteran was diagnosed with a contusion of the right eye.

Records dated December 1982 show that the Veteran's left eye was splashed with battery acid, however, this accident occurred during a period of service which, as noted above, cannot be considered for compensation benefits.

A December 1985 report of separation examination, again during the Veteran's period of ineligible service, is nevertheless notable for finding no evidence of any psychiatric disability, and no current eye disability.

From the Veteran's separation from service, there is no evidence of record showing any complaint, diagnosis, or treatment for any eye problems until the Veteran's claim for service connection for these disabilities in 2009, 28 years after the Veteran's period of honorable service.

The Veteran had a VA examination for his claimed eye disability in February 2010.  At that time, the Veteran noted that he had sustained a blow to his eye in service, as well as had acid splashed it in, and had problems with that left eye since service.  The Veteran reported decreased vision and blurred vision in both eyes since the battery accident, and reported that this has come and gone for years.  The Veteran denied diplopia, visual field defect, or eye swelling.  The Veteran did report watery eyes, dryness, and irritation in both eyes.

The Veteran's refractory error was measured and noted.  The Veteran was found to have a full visual field.  Testing was positive for conjunctival melanosis as well as Hudson Stahli lines on the corneas inferiorly bilaterally.  The Veteran also had superficial punctate keratitis, as well as a large pterygium seen nasally in the left eye, 4 mm extension onto the cornea, and a 6 mm base.  Lens trace nucleus sclerosing cataracts were found bilaterally.

The Veteran was diagnosed with cataracts bilaterally, not visually significant at this time, mild dry eye syndrome, pterygium left eye, which appeared to be secondary to a chemical burn, which also caused astigmatism, which would be consistent with the Veteran's story of a battery accident to the left eye, hyperopia with astigmatism, and presbyopia.  As to the Veteran's report of a right eye contusion in service, the examiner was unable to comment on this as no remnants of this were present on examination.

The Veteran had a further neurological eye examination in March 2010.  The Veteran's corrected visual acuity was 20/30 in both eyes.  Visual fields were found to be full to finger count in both eyes.  Intraocular motility was found to be full range of motion in both eyes.  Pupils were equal, round, and reactive, with a negative APD.  Intraocular pressure with a Tono Pen was 13 mmHg in the right eye and 12 in the left eye.  Anterior segment of the right was unremarkable.  The left eye was remarkable for a pterygium of the medial aspect onto the cornea of approximately 1 mm.  Intraocular lens was found to have trace nuclear sclerotic cataracts.  Posterior segment of the right eye was found to be 0.4 x 0.4.  The left eye was noted to be 0.45 x 0.45 C/D ratio with trace glial tissue consistent with congenital anomaly nasal to the optic nerve head.  All other structures of the eyes within normal limits.  The Veteran was diagnosed with early cataracts consistent with his age, and also a pterygium of left eye which was stable.  The examiner indicated that it was not at least as likely that the Veteran's current ocular condition was related to any previous history of contusion to the right eye, and overall the Veteran's ocular health was in good standing.

A May 2010 VA optometry consult indicates that the Veteran was seen with reports of his left eye hurting for the past two days.  Examination showed melanosis in both eyes, and a nasal inflamed pterygium in the left eye.  The Veteran was diagnosed with blurred vision in both eyes, a mildly inflamed pterygium of the left eye, and dry eye syndrome in both eyes.

A February 2014 outpatient treatment note indicates that the Veteran was seen for refraction and driver's license form completion.  The Veteran also complained of a foreign body feeling in his right eye.  After an examination, the Veteran was diagnosed with hyperopia, hyperopic astigmatism, presbyopia, and trichiasis of the right eye.  One lash was epilated at that time with relief of symptoms.

The Veteran had a further VA examination for his eyes in May 2014.  At that time, the Veteran reported recently starting to see black spots in his eyes.  Examination of the right macular showed mild mottling of the macula with no apparent thickening.  Testing showed loss of the superior half of the visual field in the right eye.  Pinguecula was diagnosed in both eyes.  Pterygium was noted in the left eye.  As to the Veteran's eye conditions, the examiner indicated that he did not see any relation of the current diagnoses being caused by or a result of any injury, event, or disease during active service.  He noted the Veteran's trauma to the right eye in service, but indicated that the Veteran had no ocular complications today as a result of this.  The incident of battery acid to the eye in 1983 was noted to be outside of date range that could be considered.  That is, this incident was during his period of dishonorable service.  

Considering the evidence of record, the preponderance of the evidence of record is against a finding that the Veteran has any eye condition related to service.  As noted above, the Veteran did have battery acid splash into his eye during service; however, this injury cannot be considered for a grant of service connection as it occurred during a period of service for which service connection is barred by law.  The only relevant eye injury of record is a contusion of the right eye in January 1976.  That issue appears to have resolved without residuals, as the remainder of the Veteran's service records, to include his separation examination, shows no evidence of treatment for, or diagnosis of, residuals of this eye contusion.  There is no indication that the Veteran had any further complaints related to this contusion until 2009, 28 years after the Veteran's service.  Further, VA examinations dated February 2010, March 2010, and March 2014, are all in agreement that the Veteran does not have any current eye disability related to his in service eye contusion, or any other incident or injury during his period of honorable service.  As such, the Board finds that the preponderance of the evidence of record is against a grant of service connection for an eye disorder.

In reaching this conclusion, the Board has considered the various statements from the Veteran linking his current eye problems to his in-service eye contusion.  The Veteran is competent, as a layperson, to report on that as to which they have personal knowledge, such as the existence of pain and other symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But as a layperson, without the appropriate medical training and expertise, the Veteran is not competent to provide a probative (persuasive) opinion on a medical matter such as the etiology of any current eye disability.  Since the Veteran is not competent to provide probative evidence in this regard, the statements of the Veteran contenting that his claimed disabilities are etiologically related to in-service eye injury are not competent.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994). The record unequivocally contains no competent medical evidence relating a current eye disability to service.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for an eye condition must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for an eye condition is denied.



REMAND

Pursuant to the Board's prior Remand, the Veteran was afforded a VA psychiatric examination in July 2014.  At that time, the Veteran was diagnosed with a generalized anxiety disorder, but not PTSD.  The examiner opined that the Veteran's current diagnosis of generalized anxiety disorder "is as least as likely as not related to the current life stressors rather than the circumstances related to his military service."  This statement implies that there is at least a 50 percent probability that the Veteran's anxiety disorder is related to current life stressors.   It also implies that it is possible that something other than life stressors may have a 50 percent probability of being etiologically related to his current anxiety disorder.  

VA law mandates that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  It is unclear what other non-life stressors could or have contributed to the Veteran's current anxiety disorder and whether the Veteran's military service, to include his treatment for situation anxiety, is at least 50 percent responsible for his current anxiety disorder.  On remand, the AOJ should obtain a clarifying opinion.  

This case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  Return the claims file to the VA examiner who conducted the May 2014 VA mental disorders examination for clarification as to the etiology of the Veterans claimed acquired psychiatric disorder.  If the examiner is unavailable for any reason, refer the claims file to an examiner who is equally qualified to render an opinion as to the etiology of the claimed disability.  The requested opinions may require that the Veteran be reexamined, but this is left to the designee's discretion If it is determined that a new examination is necessary it should be accomplished

The claims folder to include any relevant records in Virtual VA the Veteran s complete service treatment records his lay statements and contentions and prior relevant VA examination reports must be thoroughly reviewed by the examiner in conjunction with rendering the requested opinions.  Notation to the effect that such review has occurred should be documented in the report provided.

The examiner is asked to make the following determinations:

(a) Based on prior examination findings (see February 2010 and May 2014 examination reports) historical records, the Veteran s contentions, and medical principles provide a diagnosis of any acquired psychiatric disorder found to be present explicitly conforming to the DSM IV.

(b) As to diagnosis of PTSD during VA examination in February 2010 the examiner must clarify the validity of or reasons for such diagnosis to include identification of the stressful event on which such diagnosis is based, with specific references to information and evidence on which such diagnosis is based.  

If a diagnosis of PTSD is correct determine whether each stressor found to have actually occurred, by either the RO/AMC or in the reviewer s opinion, is at least as likely as not (a 50 percent or greater probability) sufficient to produce PTSD Also opine as to whether it is at least as likely as not that there is a link between current symptomatology and one or more of the established in service stressors sufficient to produce PTSD.

(c) As to any diagnosed psychiatric disorder other than PTSD (e.g., depression anxiety, bipolar affective disorder, dysthymic disorder, adjustment disorder, etc.) provide an opinion as to the etiology of the non PTSD psychiatric disorder to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder other than PTSD had its onset during active service or is related to any in service disease event, or injury during the Veteran s honorable active service dating from January 1976 to October 30 1981, to include a diagnosis of anxiety on March 1, 1979.

Each of the above requested opinions should be provided based on the results of prior examination(s) pertaining to claimed disability being reviewed (or a current examination if found to be necessary), a review of the medical evidence of record, and sound medical principles.  Each reviewer must provide a rationale for the opinion provided and reconcile any opinion with any contradictory evidence of record.  He/she should discuss the rationale for all stated opinions, whether favorable or unfavorable, based on the findings in VA treatment records and examination reports and obtained from review of the record citing to specific evidence in the file if necessary. 

If the reviewer is unable to provide any requested opinion without resort to speculation he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion

2. After the development requested has been completed, review the opinions to ensure that they are in complete compliance with the directives of this REMAND. If any report is deficient in any manner the RO/AMC must implement corrective procedures at once.

3.  After the development requested above has been completed readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded Kutscherousky v West 12 Vet App 369 (1999)

This claim must be afforded expeditious treatment.  The law requires that all claims
that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner See 38 USCA §§ 5109B 7112 (West Supp 2013).



__________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


